Citation Nr: 0327425	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

5.  Entitlement to an effective date earlier than June 13, 
2000 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1982 to September 1992.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

This decision will address the issues of entitlement to 
initial ratings beyond 10 percent for tinnitus and beyond 0 
percent for bilateral defective hearing.  The remaining 
issues will be addressed in the Remand that follows this 
decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's tinnitus is manifested by complaints of a 
periodic noise that is bilateral, for which the highest 
possible rating has been assigned.

3.  On VA audiology evaluation in August 2001, the veteran's 
bilateral sensorineural hearing loss was manifested by an 
average pure tone threshold, in decibels, at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz of 23 in the right ear and 23 in 
the left ear.  Speech discrimination ability was 92 percent 
in the right ear and 88 percent in the left ear.  

4.  The veteran has Level I hearing loss in the right ear and 
Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for tinnitus have not been met at any time during 
the appeal period.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. Part 4, to include §§ 4.1, 4.2, 4.7, Diagnostic Code 
6260 (2003).  

2.  The criteria for the assignment of a compensable 
evaluation for the service connected bilateral sensorineural 
hearing loss have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran filed his claim on these 
issues in March 2000.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim prior to that time, this new law does 
not apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  However, the Board 
finds that due process has been afforded the veteran in the 
adjudication of this claim.  In this regard, the Board notes 
that the RO has secured medical records, regarding these 
issues, and the veteran has undergone VA disability 
evaluation examinations.  The statement of the case and 
supplemental statements of the case provided to the veteran 
and his representative, as well as additional correspondence 
to the veteran, informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the appellant is required to satisfy due 
process.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The veteran's claims for higher ratings for tinnitus and 
bilateral defective hearing arose following the assignment of 
an initial disability rating.  On an original claim, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Fenderson v. West, 12 Vet App 119 (1999), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  As this case involves a rating assigned in 
connection with the original grant of service connection for 
tinnitus and for bilateral defective hearing, the Board will 
follow the mandates of the Fenderson case in adjudicating 
those issues. 

Tinnitus

Service connection for tinnitus has been established with a 
10 percent evaluation under DC 6260.  It is the veteran's 
contention that a higher evaluation is warranted.

Under applicable criteria, persistent tinnitus as a symptom 
of acoustic trauma warrants a 10 percent rating.  38 C.F.R. 
Part 4, DC 6260 (2003).  Notes under that Code provide as 
follows: 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

On VA examination in August 2001, the veteran noted that he 
has periodic tinnitus in both ears.  The examiner found that 
the veteran had tinnitus which was bilateral, periodic and 
mild.  

The veteran testified before the undersigned in May 2003; 
however this issue was reported by the veteran's 
representative to be covered in a brief and testimony was not 
given on it.  

The veteran's tinnitus, due to acoustic trauma in service, is 
currently rated as 10 percent disabling.  As the 10 percent 
rating is the highest rating possible under DC 6260, there is 
no basis for the assignment of a higher schedular rating.  

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent.  The Board 
has also considered whether the veteran is entitled to a 
"staged" rating for his service-connected tinnitus, but finds 
that at no time during the pendency of this claim has the 
service-connected disability warranted more than 10 percent 
evaluation.  See Fenderson, supra.  

Bilateral hearing loss

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 
6100.  It is observed that VA issued new regulations for 
evaluating impairment of auditory acuity which became 
effective June 10, 1999. 62 Fed. Reg. 25,202-210 (May 11, 
1999). In this case, as the veteran's claim was filed after 
the June 10, 1999 effective date, only the new regulations 
apply.  

The Board notes that the criteria for evaluating hearing 
impairment in effect prior to and since June 10, 1999, call 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests.  38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  The 
assignment of a disability evaluation for hearing loss is 
thereby achieved by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, it is noted that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe in greater detail, how 
they are applied.

The current regulations provide that hearing tests will be 
conducted without hearing aids.  It addresses exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.).  Accordingly, the new 
regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  

During the pendency of this appeal, a VA audiological 
evaluation was obtained. Based on the August 2001 VA 
audiometric examination findings, the scores compute to a 
Level I hearing loss in the right ear and a Level II hearing 
loss in the left ear which, in combination, warrants a 
noncompensable schedular evaluation for the degree of hearing 
impairment demonstrated.  At that time, the following 
findings were noted:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
15
20
15
20
35







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  In the 
right ear the average threshold was 23 decibels and the 
average in the left ear was 23 decibels.  This computes into 
Level I hearing in the right ear, and Level II hearing in the 
left ear.  Thus. under the Code, a noncompensable evaluation 
is warranted.   

The veteran testified before the undersigned in May 2003; 
however this issue was reported by the veteran's 
representative to be covered in a brief and testimony was not 
given on it.  


At no time during this appeal has the medical evidence 
supported the assignment of a compensable evaluation; 
therefore, there is no basis for the assignment of a staged 
rating under the Fenderson case.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable evaluation for bilateral hearing 
loss.

Extraschedular evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized for his tinnitus or hearing loss.  
Moreover, while symptoms bother the veteran, there is no 
evidence that tinnitus or hearing loss preclude the veteran 
from being employed as a postal worker, or that he has lost 
significant time from work due to these disabilities.  

In short, there is nothing in the record to suggest that the 
veteran's service connected tinnitus or hearing loss cause 
problems not contemplated by the pertinent rating criteria 
and the currently assigned evaluations. Thus, extraschedular 
consideration is not warranted in this case.


ORDER

Entitlement to a rating in excess of 10 percent for the 
service-connected tinnitus is denied.  

Entitlement to a compensable rating for the service connected 
bilateral hearing loss is denied.





REMAND

The veteran seeks service connection for PTSD, an increased 
evaluation for a right ankle disability and an earlier 
effective date for the grant of service connection for 
tinnitus.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R  § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  

On VA examination in August 2001, a diagnosis of PTSD was 
made and attributed to the veteran's alleged in-service 
stressors, specifically, during combat in Granada.  On 
examination, the veteran's in-service stressors consisted of 
being in combat when arriving in Granada, and witnessing the 
killing and injuring of others.  In a statement received at 
the RO in January 2002, the veteran reported that he saw a 
Ranger decapitated, and a soldier commit suicide.  The 
veteran has testified before the undersigned that he has the 
Armed Forces Expeditionary Medal which he states proves that 
he was in combat.  He stated that when he arrived in October 
1983 with the 87nd Airborne, there was a firefight on the 
airfield.  He supplied names of personnel who served with him 
who could verify his contentions.  He stated that he 
witnessed decapitations.  

The record shows that the RO has not attempted to corroborate 
the occurrence of the veteran's alleged in-service stressors 
by contacting the NPRC or The United States Armed Service 
Center for Research of Unit Records (USASCRUR).  

The veteran was examined by VA in August 2001 to evaluate his 
right ankle disability.  The examiner did not provide 
specific range of motion in degrees.  The examiner did not 
indicate if there is nonunion or malunion of the tibia and 
fibula.  The duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

The veteran seeks an earlier effective date for the grant of 
service connection for tinnitus.  The Board notes that the 
statement of the case did not provide the laws and 
regulations pertaining to the assignment of effective dates 
for service connection claims.  After a notice of 
disagreement has been filed in any claim, the RO is required 
to issue a statement of the case containing a summary of the 
evidence, the applicable laws and regulations, and an 
explanation as to the decision previously reached, unless the 
veteran has withdrawn the notice of disagreement. 38 C.F.R. 
§§ 19.26, 19.29 (2003).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The veteran should be informed of 
alternative methods of substantiating his 
service connection claim, to include 
buddy statements, letters, or diary 
writings.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has received 
treatment for PTSD, or for his right 
ankle. After obtaining any necessary 
information and authorization, the RO 
should attempt to obtain any additional 
treatment reports identified.  All 
records received should be incorporated 
into the claims folder.

2.  The RO should request another 
statement from the veteran containing as 
much detail as possible regarding the 
claimed stressor(s) during service.  He 
should be asked again to provide specific 
details of each claimed incident during 
service, such as dates, places, detailed 
descriptions of events, duty assignments, 
and names and other identifying 
information concerning any individuals 
involved in the events.

3.  After the above development has been 
completed to the extent possible, the RO 
should attempt to corroborate the 
occurrence of the veteran's claimed in-
service stressors by securing his service 
personnel records, and forwarding them 
with any information provided by the 
veteran to the United States Armed 
Service Center for Research of Unit 
Records (USASCRUR) and/or any other 
secondary source deemed appropriate.  
Information forwarded should include any 
previous statements made by the veteran 
with regard to his stressors, copies of 
his record of service (DD Form 214s and 
201s), as well as any other service 
personnel records.  All requests, 
responses, and information obtained 
should be associated with the claims 
file.

4.  Following receipt of the USASCRUR's 
information or information received from 
any other sources contacted, and the 
completion of any additional development 
warranted or suggested by those offices, 
the RO should identify whether there is 
any verified combat action, or any 
verified in-service stressful event.  If 
no combat stressor involving the veteran 
has been verified, the RO should so 
state. If there are any verified stressor 
occurrences, they should be specifically 
set forth.

5.  Once the above-mentioned development 
has been accomplished, if a stressor has 
been verified or if combat is verified, 
the veteran should be accorded an 
appropriate examination to determine 
whether he has PTSD, and if so, to 
determine the nature of the stressors 
supporting that diagnosis.  The veteran 
must be informed of the potential 
consequences of his failure to appear at 
any scheduled examination, and a copy of 
this notification should be associated 
with the claims file.  The claims file, a 
copy of this remand, and a list of the 
stressful incident(s) found corroborated 
by the evidence must be provided to the 
examiner for review.  The examination 
should include all appropriate tests and 
evaluations.  The examiner must determine 
whether the veteran has PTSD, and, if so, 
whether the in-service stressful 
episode(s) found to have been established 
is (are) sufficient to warrant the 
diagnosis of PTSD.  See Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV).  The examiner 
should be instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or are satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressors supporting the 
diagnosis.  The complete rationale must 
be given for any opinion expressed and 
the foundation of all conclusions should 
be clearly set forth.

6.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate his right ankle disability.  The 
claims file must be made available to the 
examiner for review, and the examiner 
must indicate that this has been 
accomplished in the examination report.  
Any necessary tests and studies should be 
conducted.  The examiner must address the 
following: 
A.  What is the range of motion in 
degrees of the veteran's right ankle?  B.  
Is this joint ankylosed? If so, at what 
degree is it ankylosed?

C.  Has the veteran's service- connected 
right ankle disability resulted in a 
slight, moderate, moderately severe, or 
severe foot disability?  The examiner 
must provide complete rationale for all 
opinions and conclusions offered.  

7.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
due process.  Then, the RO should re-
adjudicate the issues on appeal.  

9.  If any benefit sought remains denied, 
a supplemental statement of the case 
(SSOC) should be issued, and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  The RO must 
specifically include the relevant laws 
and regulations regarding the effective 
date for service connected disability.  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO is alerted to the findings in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



